Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

THIS AGREEMENT made the 7th day of April 2008

BETWEEN:

JAMES ASKEW, of 6417 Mercer, Houston, Texas, 77005; and

(the “Lender” or “Holder”)

OF THE FIRST PART

AND:

GULF UNITED ENERGY, INC., a company incorporated pursuant to the laws of
Nevada with an office at 3555 Timmons, Suite 1500, Houston, Texas, 77027

(“Gulf United”, “Maker” or “Borrower”)

OF THE SECOND PART

WHEREAS:

A.     

The Maker issued that certain Loan Agreement, dated April 10th 2007 in favor of
Lender for a total of US$1,388,985.00 (the “Original Loan”) pursuant to that
certain letter of intent dated March 22, 2006 by and between Gulf United and
Cia. Mexicana de Gas Natural, S.A. de C.V. (the “Letter of Intent”) and
subsequently pursuant to the related Joint Venture Agreement dated July 15,
2007;

  B.     

The Lender and Maker wish to amend the Original Loan on the certain terms and
conditions contained herein;

 

                           NOW THEREFORE THIS AGREEMENT WITNESSETH that for and
in consideration of the set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.     

The Original Loan is hereby amended and restated in it entirety.

  2.     

The Lender has advanced/loaned as of February 29, 2008 total principal and
interest of $1,683,793.28 to Gulf United (the “Loan”). In addition, the Loan
shall include any additional funds that the Lender may advance to Gulf United,
or on its behalf, in the future, subject to Gulf United’s consent.

 

 

--------------------------------------------------------------------------------

3.        The Loan shall bear simple interest at a rate of 10% per annum,
calculated in arrears on a monthly basis commencing as of September 1, 2007 and
for each additional 
           advance on the date that such advance is made to Gulf United and
continuing until the entire Loan amount is paid in full. The Loan shall be
secured by Gulf United’s 
           equity interest in the Project Companies, as defined in the Joint
Venture Agreement. In the event of a default hereunder by Gulf United, such
equity interest held by
           Gulf United in the Project Companies, as defined in the Joint Venture
Agreement, shall immediately be assigned to Lender at Lender’s sole discretion.

4.        The Loan, as well as all accrued interest, shall be due and payable
from Gulf United to the Lender on June 15, 2008. Gulf United shall not be
penalized for early repayment.

5.        At any time, Gulf United may satisfy the repayment of the Loan and all
interest accrued hereunder by transferring by way of bill of sale all of its
rights, title and interest in the
           joint venture companies to the Lender.

6.        All funds and dollar amounts referred to in this Agreement are in the
lawful currency of the United States of America.

7.        Lender hereby waives any and all breaches or defaults on the Original
Loan, including any late fees.

8.        This Agreement shall be interpreted in accordance with the laws in
effect from time to time in the State of Texas.

     IN WITNESS WHEREOF the parties hereto have hereunto affixed their
respective hands, both as of the day and year first above written.

GULF UNITED ENERGY, INC.

                                                                                                               
By: D.W WILSON    JAMES ASKEW  Name: D. W. WILSON  James Askew      Title:
President 

 

 

 

 




--------------------------------------------------------------------------------

